Case 19-20715-JAD         Doc 55    Filed 04/29/20 Entered 04/29/20 14:37:59          Desc Main
                                    Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           )
                                                 )
Stephen R. Fisher and                            )     Bankruptcy No. 19-20715 JAD
Cynthia M. Fisher,                               )     Chapter 13
                                                 )     Related to Claim No. 5
      Debtors                                    )
                                                 )
US Bank Trust, N.A.                              )
     Movant                                      )
                                                 )
      vs.                                        )
                                                 )
Stephen R. Fisher and                            )
Cynthia M. Fisher,                               )

      Respondents

                DECLARATION THAT NO AMENDED PLAN IS NECESSARY


         AND NOW, come the debtors, Stephen R. Fisher & Cynthia M. Fisher, by and through
their attorney, Kenneth Steidl and Steidl and Steinberg, and respectfully represent as follows:

         1.      Debtors’ attorney has been notified that the monthly mortgage payment is now
                 $424.06.

         2.      The Plan is adequately funded and no amended Plan is necessary in this case. The
                 new post-petition monthly mortgage payment payable to US Bank Trust, N.A. in
                 the sum of $424.06 is effective April 1, 2020 per the Notice of Mortgage Payment
                 Change dated March 10, 2020.

                                              Respectfully submitted,

April 29, 2020                                /s/ Kenneth Steidl_____
         DATE                                 Kenneth Steidl, Esquire
                                              Attorney for the Debtor
                                              STEIDL & STEINBERG
                                              Suite 2830, Gulf Tower
                                              707 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 391-8000
                                              ken.steidl@steidl-steinberg.com
                                              PA I.D. No. 34965
